DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on December 18, 2019, in which claims 1-20 are presented for further examination.

Information Disclosure Statement
The information disclosure statement filed on December 18, 2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file, but the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims 1 and 11 recite “a pointer link in the first tuple record pointing to the address location of the second tuple record…” and “a the address location of the first and second tuple records is established by a bi-directional communication between the first and second tuple record and as to whether both the first tuple record has the same address location. How the pointer link which is pointing the address location of the second tuple record differs from the a second pointer which is pointing to an address location of the first tuple record, wherein both the pointer link and second pointer share the same address location. Applicant is advised to amend the claims to resolve the confusion the 112 rejection set forth above.
Claims 2-10 and 12-20 are rejected for incorporating the deficiency of their respective base claims by dependency.

Claims 1 and 11 are recites the limitation "a second pointer”. The claims have not mentioned of a “first pointer” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., (hereinafter “He”) US 2014/0201753 in view of US Ben-Dyke et al., (hereinafter “Ben”) US 2012/0203740.

receiving, at a controller at a current node, a request message to share data associated with a first process running at nodes in a computing system (see [0005], receiving the input data and dividing the input data into multiple splits);
generating, by the controller, in response to said request, a first key-value storage tuple record having a pointer field pointing to a first associated data generated by the first process, said first tuple record identified according to a first tuple name (see [0005], receiving a set of key and value pairs as an input and generating intermediate key and value tuples);and 
generating, by the controller, a second key-value storage tuple and associated second tuple record, said second tuple record identified according to a second tuple name, said second tuple record having a pointer field pointing to a second associated data (see [0004]-[0005], generates intermediate key and value tuples).
 However, He does not explicitly disclose the claimed:
obtaining, by the controller, an address location of the second tuple record identified according to the second tuple name;
creating, by the controller, a pointer link in the first tuple record pointing to the address location of said second tuple record, said pointer linking said first key-value storage tuple record to the second key-value storage tuple record, and
creating, by the controller, a second pointer in the second tuple record pointing to an address location of said first tuple record, said second pointer linking said second key-value storage tuple record to the first key-value storage tuple record.
On the other hands, Ben discloses the claimed:
pointer to a location where the actual pattern is stored, where the pointer contains an address and when the pointer contains a pattern or value directly;
creating, by the controller, a pointer link in the first tuple record pointing to the address location of said second tuple record, said pointer linking said first key-value storage tuple record to the second key-value storage tuple record (see [0105] and [0108], a pointer to tuple record), and
creating, by the controller, a second pointer in the second tuple record pointing to an address location of said first tuple record, said second pointer linking said second key-value storage tuple record to the first key-value storage tuple record (see [0105] and [0108], a pointer to tuple record).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of He to obtain an address location of the second tuple record and create a second pointer in the second tuple record in order to reduce the amount of memory and/or disk space required to implement table or database resulting in improved efficiency, thereby increasing the efficiency in query and other operations on data thereby improving the performance of the database.

As to claim 9, the combination of He and Ben discloses the invention as claimed. In addition, Ben discloses the method of Claim 1, further comprising: deleting, by the controller, the first tuple responsive to the first tuple name; and prior to deleting, obtaining a local tuple pointer from the pointer information stored in first tuple record that points to the second tuple; and deleting  tuple is reflected in the root indirection set by using a negative value of the actual pointer value).

As to claims 11, and 19, claims 11, and 19 are system for performing the method of claims 1, and 9 above. They are rejected under the same rationale.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., (hereinafter “He”) US 2014/0201753 in view of US Ben-Dyke et al., (hereinafter “Ben”) US 2012/0203740 and further in view of Ambroladze US 2016/0217077.
As to claim 2, the combination of He and Ben discloses the invention as claimed except for the claimed “wherein the first associated data and the second associated data are the same, said method further comprising: providing in a metadata field of said first tuple record a pointer to a storage location of said first associated data, and providing in a metadata field of said second tuple record the same pointer to a same storage location of said first associated data, wherein said first associated data is stored once”.
Meanwhile, Ambroladze discloses the claimed wherein the first associated data and the second associated data are the same, said method further comprising: providing in a metadata field of said first tuple record a pointer to a storage location of said first associated data, and providing in a metadata field of said second tuple record the same pointer to a same storage location of said first associated data, wherein said first associated data is stored once (see [0016], [0033], [0035], shown a system that includes multiple nodes and memory elements which all share a single address space).


As to claim 12, claim 12 is a system for performing the method of claim 2 above. It is rejected under the same rationale.

Claims 3-4, 8, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., (hereinafter “He”) US 2014/0201753 in view of US Ben-Dyke et al., (hereinafter “Ben”) US 2012/0203740 and further in view of Petrocelli US 20180203641.
As to claim 3, the combination of He and Ben discloses the invention as claimed except for the claimed wherein said first tuple record and said second tuple record are created by said controller at one or more nodes of a distributed storage memory of a single communication namespace (CNS) system.
On the other hand, Petrocelli discloses the method according to Claim 1, wherein said first tuple record and said second tuple record are created by said controller at one or more nodes of a distributed storage memory of a single communication namespace (CNS) system (see [0004], multiple single independent storage device or namespace (CNS) are connected together and share data between each other).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the combine system of He and Ben to create by said controller at one or more nodes of a distributed storage memory of a single communication 

As to claim 4, the combination of He and Ben discloses the invention as claimed except for the claimed wherein said first tuple record and said second tuple record are created by said controller at first and second nodes of a distributed storage memory, said first node identified as part of a first communication namespace system and said second node identified as part of a second communication namespace (CNS) system.
On the other hand, Petrocelli discloses the method according to Claim 1, wherein said first tuple record and said second tuple record are created by said controller at first and second nodes of a distributed storage memory, said first node identified as part of a first communication namespace system and said second node identified as part of a second communication namespace (CNS) system (see par. [0086]).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the combine system of He and Ben to create by said controller at first and second nodes of a distributed storage memory in order to increase both the capacity and the performance of the virtual storage network.

As to claim 8, the combination of the combination of He, and Ben discloses the invention except for the claimed receiving, by the controller, a request to access data stored at a tuple record specifying both said first tuple name and second tuple name, said controller responsive to said request by searching for a tuple record associated with either the first tuple name or second tuple name. wherein the controller accesses a first tuple record according to said first tuple name and 
On the other hand, Petrocelli discloses the method according to Claim 1, further comprising: receiving, by the controller, a request to access data stored at a tuple record specifying both said first tuple name and second tuple name, said controller responsive to said request by searching for a tuple record associated with either the first tuple name or second tuple name. wherein the controller accesses a first tuple record according to said first tuple name and references the first associated data in addition to the first pointer linking to the second tuple record, or accesses said second tuple record according to said second tuple name and references the second associated data in addition to the second pointer linking to said first tuple record (see [0004] and [0041], data access request into tuple space operations compatible with the tuple-space data model and the file system receives a request for tuple data).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the combine system of He and Ben to access data stored at a tuple record specifying both said first tuple name and second tuple name in order to increase both the capacity and the performance of the virtual storage network.

As to claims 13-14 and 18, claims 13-14 and 18 are system for performing the method of claims 3-4 and 8 above. They are rejected under the same rationale.


Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., (hereinafter “He”) US 2014/0201753 in view of US Ben-Dyke et al., (hereinafter “Ben”) US 2012/0203740 and further in view of Datta US 20210097202.
As to claim 5, the combination of He and Ben discloses the invention as claimed except for the claimed wherein said controller receives a multi-key tuple command, said multi-key tuple command comprising a parameter specifying the first tuple name, a parameter specifying the second tuple name, and parameters specifying a first coordination namespace in which the first tuple record according to the first tuple name is created, and a parameter specifying a second coordination namespace in which the second tuple record according to the second tuple name is created.
On the other hand, Datta discloses the method according to Claim 1, wherein said controller receives a multi-key tuple command, said multi-key tuple command comprising a parameter specifying the first tuple name, a parameter specifying the second tuple name, and parameters specifying a first coordination namespace in which the first tuple record according to the first tuple name is created, and a parameter specifying a second coordination namespace in which the second tuple record according to the second tuple name is created (see [0140], function running within the execution and return the checksum of the reassembled input data).
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to have modified the combined system of He and Ben to receive a multi-key tuple command, in the same conventional manner as disclosed by Datta in order to access and share data between users.




As to claim 7, the combination of He, Ben and Datta discloses the invention as claimed. In addition, Datta discloses the method according to Claim 5, wherein said controller is responsive to the multi-key tuple command request for generating a tree structure of linked tuple records, said method further comprising: adding additional pointer links to a tuple record, wherein each additional pointer link added points to a different tuple record of a tree structure of linked tuple records (see par. [0148], a pointer or some other data representing an address or identifier of a location for providing output of the function, the context data or metadata that includes data or metadata regarding the context of the request).

As to claims 15-17, claims 15-17 are system for performing the method of claims 5-7 above. They are rejected under the same rationale.

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20100121839 (This aspect of the invention, thus, concerns a straightforward way in which the data are stored on disk, and the indexes that allow the system to find data, given some component, wherein the individual data records are tuples consisting of a value, a name, and pointers to other records)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 16, 2021